*33SUMMARY ORDER
Plaintiffs David Gavlak and Hillside Springs Farm, Inc., appeal from an August 2, 2005 judgment of the District Court dismissing all claims against defendants Town of Somers and Somers Zoning Board of Appeals on the basis of defendants’ motion for summary judgment. We assume the parties’ familiarity with the underlying facts and procedural history. Substantially for the reasons stated in the opinion of the District Court, we conclude that summary judgment for defendants was appropriate for all the claims in the complaint. We have carefully considered all of plaintiffs’ arguments and find them without merit. The judgment of the District Court is AFFIRMED and the pending motion to supplement the record is hereby DENIED as moot.